Exhibit 10.2

 

THIRD
EXTENSION AND MODIFICATION
OF
EMPLOYMENT AGREEMENT

 

THIS THIRD EXTENSION AND MODIFICATION OF EMPLOYMENT AGREEMENT (the “Extension”)
is entered into as of March 17, 2003 by and between California Coastal
Communities, Inc., a Delaware corporation (“Employer”), and SANDRA G. SCIUTTO
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive and Employer have entered into an Employment Agreement dated
as of May 1, 1998, an Extension and Modification of Employment Agreement dated
December 7, 1999, and a Second Extension and Modification of Employment
Agreement dated April 30, 2001 (collectively, the “Employment Agreement”)
through which Executive has provided various executive capacities to Employer
and Employer has obtained various executive services by Executive; and

 

WHEREAS, Employer desires to obtain the benefit of continued service from
Executive by extending the Employment Agreement, and Executive desires to render
continued services to Employer by extending the Employment Agreement pursuant to
the terms and conditions of this Extension;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants herein contained, the parties agree as follows:

 


SECTION 1.  CONTINUING EFFECTIVENESS OF EMPLOYMENT AGREEMENT.  EXCEPT TO THE
EXTENT OF ANY MODIFICATION MADE PURSUANT TO THE TERMS OF THIS EXTENSION, THE
EMPLOYMENT AGREEMENT SHALL CONTINUE TO REMAIN IN FULL FORCE AND EFFECT FOLLOWING
THE DATE HEREOF.


 


SECTION 2.  EXTENSION OF TERM.  EMPLOYER AND EXECUTIVE HEREBY AGREE TO EXTEND
THE TERM OF THE EMPLOYMENT AGREEMENT UNTIL APRIL 30, 2005.


 


SECTION 3.  BASE SALARY.  EFFECTIVE JANUARY 1, 2003 AND UNTIL THE EXPIRATION OF
THE TERM SET FORTH IN SECTION 2 ABOVE, EMPLOYER AGREES TO PAY EXECUTIVE A BASE
SALARY OF AT LEAST ONE HUNDRED AND SEVENTY-FIVE THOUSAND DOLLARS ($175,000) PER
YEAR IN SEMI-MONTHLY INSTALLMENTS ON THE SAME DATES THE OTHER SENIOR OFFICERS OF
EMPLOYER ARE PAID.


 


SECTION 4.  BONUS.  FROM THE DATE HEREOF AND UNTIL THE EXPIRATION OF THE TERM
SET FORTH IN SECTION 2 ABOVE, EMPLOYER AGREES TO PROVIDE EXECUTIVE WITH THE
OPPORTUNITY TO EARN AN INCENTIVE BONUS OF UP TO NINETY THOUSAND DOLLARS
($90,000), BASED UPON THE AMOUNTS FOR EACH PERFORMANCE TARGET WHICH WILL BE
MUTUALLY AGREED UPON AND SET FORTH ON SCHEDULE A ATTACHED HERETO.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Extension as of the date
first above written.

 

 

“EMPLOYER”

 

 

 

 

 

CALIFORNIA COASTAL COMMUNITIES, INC.

 

 

 

By

/s/  RAYMOND J. PACINI

 

 

 

Raymond J. Pacini

 

 

Chief Executive Officer

 

 

 

 

“EXECUTIVE”

 

 

 

/s/  SANDRA G. SCIUTTO

 

 

Sandra G. Sciutto

 

2

--------------------------------------------------------------------------------